Citation Nr: 1619668	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-24 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for adjustment disorder with depressed mood, currently evaluated at 10 percent effective October 2008 and 30 percent effective February 2014.

2.  Entitlement to an increased initial rating for pes planus, currently evaluated at 10 percent effective October 2008.

3.  Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to June 1996.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2011 and August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection and assigned initial ratings for pes planus and adjustment disorder with depressed mood, and denied service connection for Hepatitis C, respectively.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, the Board finds that further development for the above claims is unfortunately necessary.

Increased Rating

The Veteran was last afforded VA examinations in regard to his (1) adjustment disorder and (2) pes planus in 2010.  The evidence has since indicated that the disabilities have worsened and new VA examinations are required.  Further, additional records are required to be associated with the claims file.

In regard to adjustment disorder, the RO acknowledged worsened symptoms reflected in VAMC treatment records and assigned a partial grant of 30 percent from February 25, 2014; however, a new VA examination was not conducted.

In regard to pes planus, treatment records from the New Orleans, Louisiana VAMC dated October 2015 documented worsened foot pain with the need for a pain management system.  It was also recorded that the Veteran had new orthotic shoes, although they had not provided significant pain relief, and he was concerned about altered gait.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected adjustment disorder and pes planus disabilities on appeal.

Further, there is indication that the Veteran is being treated at the Tulane Orthopaedic Clinic and the New Orleans, Louisiana VA Medical Center and Phoenix, Arizona VA Medical Center.  A remand is also required to associate all outstanding treatment records with the claims file. 

Service Connection

The Veteran contends that he was diagnosed with Hepatitis C in service.  The RO has denied the claim stating that the Hepatitis C was preexisting and there is no indication that service had a negative impact on the disease.

The Veteran's June 1994 entrance examination reflects a history of hepatitis B; a later September 1994 note cites "had Hepatitis type B at age 12" following acute infection.  A September 1994 note appears to state Hepatitis screening is negative and the Veteran is negative for Hepatitis C antibody.  However, the September 1994 record then reflects Hepatitis profile to include positive for Hepatitis C.  The Veteran, in his NOD, stated that in October 1994 he was informed for the first time that he suffers from Hepatitis C.  Therefore, he believes his Hepatitis C had its onset during service.

The Veteran appeared for a general VA examination in February 2010 which touched on Hepatitis C; however, the examiner noted that the Veteran was diagnosed with Hepatitis C in August 1994, which does not appear to be correct.  As such, a VA examination is required to opine as to the nature and etiology of the Veteran's Hepatitis C, with full consideration of his Service Treatment Records.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records, to include all New Orleans, Louisiana VAMC treatment records and Phoenix, Arizona VAMC treatment records from before August 2012 and from May 2014 to present, with the claims file.  

Contact the Veteran and allow him the opportunity to identify outstanding private treatment records or submit them himself, with particular attention to recent records from the Tulane Orthopaedic Clinic.

2.  Schedule the Veteran for appropriate VA examinations in order to determine the current severity of his service-connected (1) adjustment disorder and (2) pes planus.  The complete claims file, including all electronic VVA and VBMS files, must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate each disability on appeal.

3.  Schedule the Veteran for appropriate VA examination in order to determine the nature and etiology of his Hepatitis C.  The complete claims file, including all electronic VVA and VBMS files, must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

For Hepatitis C, the examiner should opine whether there is clear and unmistakable evidence that the disorder(s) pre-existed service. 

(A) If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s) during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(B) If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in or is otherwise etiologically related to service.

For all aforementioned examinations, a detailed rationale for all opinions expressed should be provided. The examiner should specifically address the Veteran's service treatment records, as well as the Veteran's lay assertions. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

4.  After the above is complete, readjudicate the Veteran's increased ratings claims for adjustment disorder and pes planus, and service connection claim for Hepatitis C.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




